--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1




SETTLEMENT AGREEMENT AND
 
MUTUAL GENERAL RELEASE
 


 
THIS SETTLEMENT AGREEMENT AND MUTUAL GENERAL RELEASE (this “Agreement”) is made
this 1st day of March, 2013 (“Effective Date”), by and among 18 KT.TV, LLC, a
Pennsylvania limited liability company (“18 KT”), CRAIG FISCHER, Managing Member
of 18 KT (“FISCHER”), and BIO-MATRIX SCIENTIFIC GROUP, INC., a Delaware
corporation (“BIO-MATRIX”) (collectively, 18 KT, FISCHER and BIO-MATRIX shall
sometimes be referred to herein as the “Parties” or sometimes individually as a
“Party”).
 


 
RECITALS
 


 
WHEREAS, on April 18, 2011, 18 KT filed an Amended Complaint against BIO-MATRIX,
et al., in the United States District Court for the Middle District of
Pennsylvania, at No. 3:11-cv-00244 (the “Action”), alleging that it breached a
Consulting Services Agreement between BIO-MATRIX and FISCHER, Managing Member of
18 KT, dated August 11, 2009 (the “BIO-MATRIX Consulting Agreement”); and
 


 
WHEREAS, pursuant to the BIO-MATRIX Consulting Agreement, and in exchange for
performance of the consultant services as defined therein, FISCHER/18KT was to
receive 300,000 shares of restricted common stock of BIO-MATRIX issued upon
binding and then quarterly for a period of one (1) year, for a total
compensation of 1,500,000 shares of restricted common stock of BIO-MATRIX; and
 
WHEREAS, on or about August 20, 2009, FISCHER received 300,000 shares of
restricted common stock of BIO-MATRIX, and on or about March 10, 2010, the
restrictions were lifted, and these 300,000 shares were sold in or around April
2010; FISCHER was issued a Form 1099-DIV which valued these shares at $36,000;
and 
 
WHEREAS, neither FISCHER nor 18 KT received either the remaining compensation
shares pursuant to the BIO-MATRIX Consulting Agreement or otherwise; and 
 
WHEREAS, the Parties have agreed to settle the Action pursuant to the terms of
this Agreement; and
 
WHEREAS, the Parties desire to enter into this Agreement to resolve all matters
and claims between them, including, but not limited to, any and all claims set
forth in the Action (the “Claims”) upon the terms and conditions described
herein; and
 


 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, the Parties, in consideration of the terms of this Agreement and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and intending to be legally bound hereby, agree as
follows:
 


 
1. Issuance of Shares.  Within seven (7) days of the Effective Date of this
Agreement, BIO-MATRIX will cause One Hundred Million (100,000,000) shares of
restricted common stock of BIO-MATRIX (the “Compensation Payment Shares”) to be
issued to 18 KT.


 
2. Acknowledgements of BIO-MATRIX.  BIO-MATRIX acknowledges that nothing
contained in this Agreement constitutes or shall be deemed to constitute any
additional consideration paid by FISCHER/18 KT to BIO-MATRIX for any of the
Compensation Payment Shares.  Furthermore, BIO-MATRIX acknowledges that the
services provided by FISCHER/18 KT pursuant to the BIO-MATRIX Consulting
Agreement constituted full and complete consideration for the issuance of the
Compensation Payment Shares and that all such services were completed as of
December 31, 2010.
 
 
3. Remedy for Breach of this Agreement.  In the event that the Compensation
Payment Shares are not available to be issued to 18 KT in accordance with
Paragraph 1 above because there are not enough authorized common shares to
permit issuance of the Compensation Payment Shares, then BIO-MATRIX shall
immediately undertake all necessary steps to increase the number of authorized
shares of BIO-MATRIX so that the Compensation Payment Shares can be issued to 18
KT in accordance with Paragraph 1 above.


 
BIO-MATRIX further agrees that in the event FISCHER/18 KT seeks relief in a
court of law to enforce any of his/its/their rights under this Agreement,
BIO-MATRIX shall be responsible for all attorney’s fees, expenses and costs
incurred by FISCHER/18 KT in seeking to enforce his/its/their rights under this
Agreement.  Furthermore, FISCHER/18 KT further agrees that in the event
BIO-MATRIX seeks relief in a court of law to enforce any of its rights under
this Agreement, FISCHER/18 KT shall be responsible for all attorney’s fees,
expenses and costs incurred by BIO-MATRIX in seeking to enforce its rights under
this Agreement.
 


 
4. Right to Assign or Transfer Rights.  The Parties to this Agreement hereby
acknowledge and agree that FISCHER/18 KT shall have the right to assign any or
all of its rights set forth in this Agreement to any of its affiliates or any
other person or entity.


 
5. Independent Advice.  FISCHER/18KT acknowledges that FISCHER/18KT has been
advised that in evaluating the merits and risks of the Compensation Payment
Shares and the consequences of holding the Compensation Payment Shares,
FISCHER/18KT should rely on the advice of FISCHER/18KT’s own legal, investment,
financial, tax, accounting and other professional advisors, including without
limitation, advice as to tax and other matters relating to an investment in
BIO-MATRIX, and FISCHER/18KT has so relied on such advice.
 
 
 
 

--------------------------------------------------------------------------------

 
 
6. Limitations on Transfer. FISCHER/18KT understands, acknowledges and agrees
that:


 
Due to restrictions described in this Section 6 and the lack of any market
existing or likely to exist for the Compensation Payment Shares, FISCHER/18KT’s
investment in the Compensation Payment Shares may be highly illiquid and may be
held indefinitely by FISCHER/18KT.
 


 
FISCHER/18KT must bear the economic risk of holding the Compensation Payment
Shares for an indefinite period of time, since the Compensation Payment Shares
have not been registered under the Securities Act of 1933, as amended (the
“Securities Act”), or under any applicable state securities laws and
regulations.  Therefore, the Compensation Payment Shares will be restricted and
cannot be offered, sold, transferred, pledged or hypothecated to any person
unless the Compensation Payment Shares are subsequently registered under the
Securities Act (which BIO-MATRIX is not obligated to do and which it does not
anticipate doing in the future) or an exemption from registration is available
and the favorable opinion of counsel acceptable to BIO-MATRIX to that effect is
obtained by FISCHER/18KT.  BIO-MATRIX has been informed that FISCHER/18KT
intends to obtain a legal opinion in the future regarding whether FISCHER/18KT
may rely upon the Rule 144 safe harbor and sell the Compensation Payment Shares
in the public markets pursuant to an available exemption from a competent
attorney, including, but not limited to, Ronald J. Logan of Logan Law Firm PLC,
a licensed Arizona attorney.  BIO-MATRIX, based upon knowledge it possesses as
of the date of the Effective Date of this Agreement, has no objection to said
attorney(s) providing the required legal opinion, provided, however, that
BIO-MATRIX reserves the right to examine the legal opinion and to determine if
it properly states a basis for removal of the restrictive legend from the
certificate(s) relative to the Compensation Payment Shares and resale of the
shares in the public markets pursuant to the Securities Act.  Further,
FISCHER/18KT may not resell, hypothecate, transfer, assign or make other
disposition of the Compensation Payment Shares, except in a transaction exempt
from the registration requirements of the securities laws and regulations of the
state in which the Compensation Payment Shares are offered and sold, and
specific approval of such transfers may be required in some states.
 


 
7. Enforceability.  The Parties hereto agree that should a court of competent
jurisdiction determine that any provision of this Agreement is unenforceable for
whatever reason at all, then in that event, the court may on its own accord and
discretion modify either the term or scope of such provision taking into
consideration the intentions of the Parties as herein expressed, and enforce
such provision as so modified, or if the court shall not be empowered by
applicable law to make such modifications and/or enforce the modified provision,
then the Parties intend that the other provisions of this Agreement which are
enforceable be deemed to be separate covenants and that such other covenants be
enforced.


 
 
 

--------------------------------------------------------------------------------

 
 
8. Discontinuance of Action.  Within fourteen (14) days of the receipt of the
Compensation Payment Shares in accordance with Paragraph 1 above, FISCHER/18 KT
shall cause the Action to be discontinued with prejudice.


 
9. General Release.


 
a. Release of FISCHER/18 KT.  For and in consideration of the mutual promises
contained herein, BIO-MATRIX hereby irrevocably releases and forever
unconditionally discharges FISCHER/18 KT and any and all of his/its/their
predecessors, related or affiliated entities, officers, directors, shareholders,
attorneys, insurers, trustees, partners, members, present and former employees,
agents, successors, assigns, heirs, executors and administrators, both
individually and in their official capacities (the “FISCHER/18 KT Parties”), of
and from any and all actions, causes of actions, suits, claims, debts, dues,
accounts, bonds, covenants, charges, complaints, contracts, agreements,
promises, judgments and demands whatsoever, in law or in equity, against
FISCHER/18 KT and the FISCHER/18 KT Parties which BIO-MATRIX and the BIO-MATRIX
Parties (as defined below) now or in the future may have from the beginning of
the world until the end of time, but excluding any claim relating to the failure
of FISCHER/18 KT to comply with its or their obligations set forth in this
Agreement.
 
 
b. Release of BIO-MATRIX.  For and in consideration of the mutual promises
contained herein, FISCHER/18 KT hereby irrevocably releases and forever
unconditionally discharges BIO-MATRIX and any and all of its predecessors,
related or affiliated entities, officers, directors, shareholders, attorneys,
insurers, trustees, partners, present and former employees, agents, successors,
assigns, heirs, executors and administrators, both individually and in their
official capacities (the “BIO-MATRIX Parties”), of and from any and all actions,
causes of action, suits, claims, debts, dues, accounts, bonds, covenants,
charges, complaints, contracts, agreements, promises, judgments and demands
whatsoever, in law or in equity, against BIO-MATRIX and the BIO-MATRIX Parties
which FISCHER/18 KT and the FISCHER/18 KT Parties now or in the future may have
from the beginning of the world until the end of time, but excluding any claim
relating to the failure of any of BIO-MATRIX and the BIO-MATRIX Parties to
comply with its or their respective obligations set forth in this Agreement.


 
10. Confidentiality.  Each Party agrees not to disclose to any other person the
terms and conditions of, and/or the existence of, this Agreement and/or any
dispute relating to the Action, except to (a) such Party’s attorneys,
accountants, and/or insurers; or (b) as required by law, including, without
limitation, pursuant to a court order, subpoena, or legal obligation in any
judicial, governmental, or quasi-governmental proceeding, matter or
inquiry.  Each Party’s promise not to disclose, except as may be required by
law, the above information shall survive the execution and delivery of this
Agreement.  Further, notwithstanding anything to the contrary in the foregoing,
each Party shall be permitted to make the following statement regarding the
subject matter of this Agreement: “The matter has been resolved.”

 
11. Non-Disparagement.  Each Party agrees not to disparage or make negative
statements (or induce or encourage others to disparage or make negative
statements) about the other Parties.  For purposes of this Section 6,
“disparage” shall mean any statements that adversely affect in any manner a
Party’s personal or professional reputation.
 
 
 
 

--------------------------------------------------------------------------------

 
 
12. No Admission.  Neither this Agreement nor anything contained in this
Agreement shall be deemed or construed to constitute an admission by a Party as
to any liability, violation of law or unlawful conduct of any kind.
 
13. Attorneys’ Fees.  Except as otherwise provided herein, each Party hereto
shall bear all of such Party’s attorneys’ fees and costs arising from the
Party’s actions or the actions of the Party’s counsel in connection with the
Action, this Agreement, the matters and documents referred to herein and all
related matters.
 
14. Entire Agreement.  This Agreement embodies the complete agreement and
understanding among the Parties and supersedes and preempts any prior
understandings, agreements or representations by or among the Parties, written
or oral, which may have related to the subject matter hereof in any way.


 
15. Representations.  The Parties represent and warrant that they have been
afforded reasonable time to consider this Agreement, to raise concerns, ask
questions and seek explanations regarding this Agreement and to consult with
legal counsel or other persons of their own choosing regarding the legal,
financial and other consequences of executing this Agreement.  The Parties
further acknowledge that they fully understand the meaning and intent of this
Agreement, including that it contains a release of known and unknown claims, and
that they are voluntarily, knowingly and willfully executing this
Agreement.  Finally, the Parties affirm that the only consideration for signing
this Agreement are the terms stated herein and that no other promises or
agreements of any kind have been made by any person or entity to cause them to
sign this Agreement.


 
16. Construction.  The Parties represent and warrant that they and their
attorneys have reviewed this Agreement and have had the opportunity to revise
this Agreement and the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement.  This Agreement shall be construed
according to its plain language and not strictly for or against any Party
hereto.  Further, captions are inserted for convenience, do not constitute a
part of this Agreement and shall not be admissible for the purpose of proving
the intent of the Parties.  Singular pronouns shall be construed to include
reference to more than one person and male pronouns shall be construed to
include reference to female persons and neutral entities.


 
17.   Amendment; Waiver.  This Agreement may be modified only by a written
document signed by all the Parties.  No failure by a Party to insist upon the
strict performance of any covenant, agreement, term, or condition of this
Agreement or to enforce a right or remedy provided under this Agreement shall be
construed as a waiver or relinquishment with respect to any subsequent
performance or breach of performance but each and every covenant, agreement,
term, and condition of this Agreement shall remain in full force and effect with
respect to any other existing or subsequent breach.


 
 
 

--------------------------------------------------------------------------------

 
 
18.   Applicable Law.  This Agreement shall be governed in all respects under
the laws of the Commonwealth of Pennsylvania and any dispute arising under this
Agreement shall be adjudicated in the United States District Court for the
Middle District of Pennsylvania.
 
 
19.   Counterparts.  This Agreement may be executed in one or more counterparts
and shall be fully valid, legally binding and enforceable, whether executed in a
single document or in counterparts.


 
20.   Successors and Assigns.  This Agreement contains the entire agreement
among the Parties with regard to the matters set forth in this document and
shall be binding upon and inure to the benefit of the successors and assigns of
each Party.


 
21.   Authority.  The individual signatories are all adult, competent
individuals and each has all the requisite authority to consummate this
Agreement.  The individuals executing this Agreement on behalf of the Parties
have all requisite authority to execute this Agreement, and this Agreement, as
executed, is valid, legal and binding upon the Parties.


 


 


 


 


 
INTENDING TO BE LEGALLY BOUND HEREBY, the Parties have executed this Agreement
the day and year first above written.
 
 
 
 
 
 
 

 ATTEST:/s/ Raquel Roth         18 KT.TV, LLC  _____________________________   
 By: _/s/Craig Fischer__________________      Name: Craig
Fischer___________________  Raquel Roth      Title: Managing
Member_______________

 
                                                                                    
 
 
 

--------------------------------------------------------------------------------

 
                                                                          
 


 

 WITNESS: /s/Raquel Roth      ___________________________       _/s/Craig
Fischer____________________      CRAIG FISCHER  Raquel Roth    

 
 


 
 
 


 
 
 


 

 ATTEST:/s/Jennifer Asmar    BIO-MATRIX SCIENTIFIC GROUP, INC.
 _____________________________    By: /s/David Koos______________________    
 Name: _David Koos_____________________      Title:_Chairman and
CEO_________________                  

 
 
                                                                         
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------